Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ted Robinson appeals his conviction for wire fraud under 18 U.S.C. §§ 2, 1343 (2012). Robinson has received leave to represent himself on appeal. We have reviewed Robinson’s informal brief, and conclude that the claims therein are merit-less. We have reviewed the record and conclude that Robinson’s guilty plea was knowing and voluntary. Accordingly, we affirm. We deny Robinson’s motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.